UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): June 28, 2007 CHL Mortgage Pass-Through Trust 2007-13 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140958-10 CWMBS, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140958 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 95-4449516 (State or Other Jurisdiction (I.R.S. Employer of Incorporation of the depositor) Identification No. of the depositor) 4500 Park Granada Calabasas, California 91302 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Section 8Other Events Item 8.01Other Events. On June 28, 2007, CWMBS, Inc. (the “Company”) entered into a Pooling and Servicing Agreement dated as of June 1, 2007 (the “Pooling and Servicing Agreement”), by and among the Company, as depositor, Countrywide Home Loans, Inc. (“CHL”), as a seller, Park Granada LLC, as a seller (“Park Granada”), Park Monaco Inc., as a seller (“Park Monaco”), Park Sienna LLC, as a seller (“Park Sienna”), Countrywide Home Loans Servicing LP, as master servicer (the “Master Servicer”), and The Bank of New York, as trustee (the “Trustee”), providing for the issuance of the Company’s Mortgage Pass-Through Certificates, Series 2007-13.The Pooling and Servicing Agreement is annexed hereto as Exhibit 99.1. On June 28, 2007, CHL entered into on interest rate Corridor Contract (“Corridor Contract”), dated as of June 28, 2007,and evidenced by a Confirmation between CHL and Bear Stearns Financial Products Inc. (the “Confirmation”).The Confirmation is annexed hereto as Exhibit 99.2. On January 30, 2006, the Company entered into an Item 1115 Agreement (the “Item 1115 Agreement”), dated as of January 30, 2006, by and among the Company, as depositor, CHL, CWALT, Inc. (“CWALT”), CWABS, Inc. (“CWABS”), CWHEQ, Inc. (“CWHEQ”) and Bear Stearns Financial Products Inc., as counterparty (the “Counterparty”).The Item 1115 Agreement is annexed hereto as Exhibit 99.3. 2 Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company Transactions. (d) Exhibits. Exhibit No. Description 99.1 The Pooling and Servicing Agreement, dated as of June 1, 2007, by and among the Company, the Sellers, the Master Servicer and the Trustee. 99.2 The Confirmation, dated as of June 28, 2007, between the Counterparty and CHL. 99.3 The Item 1115 Agreement, dated as of January 30, 2006, by and among the Company, CHL, CWALT, CWABS, CWHEQ and the Counterparty. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWMBS, INC. By: /s/Darren Bigby Darren Bigby Executive Vice President Dated: July 19, 2007 4 Exhibit Index Exhibit 99.1 Pooling and Servicing Agreement, dated as of June 1, 2007, by and among, the Company, the Sellers, the Master Servicer and the Trustee. 99.2 The Confirmation, dated as of June 28, 2007, between the Counterparty and CHL. 99.3 The Item 1115 Agreement, dated as of January 30, 2006, by and among the Company, CHL, CWMBS, CWABS, CWHEQ and the Counterparty. 5
